DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 09/09/2020 have been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 21 and 22 of  11,295,174 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the patented claims.  
For example, claim 1 of the present application discloses all of the limitations of claim 1 of 11,295,174.  The only differences are the present application discloses a “computer system for extending parallelized asynchronous reinforcement learning to include terminal state prediction” whereas claim 1 of 11,295,174 discloses “computer system for extending parallelized asynchronous reinforcement learning to include agent modeling” and the present application discloses “…hardware processors such that each functions as a worker agent” whereas the 11,295,174 discloses “…hardware processors such that each functions as a worker process”.


Allowable Subject Matter
Claims 1-20 would be allowed if a Terminal Disclaimer is filed to overcome the double patenting rejection.
Closest prior art Moussa USPN 8103606 discloses a scalable artificial neural network, wherein the architecture includes: an input layer; at least one hidden layer; an output layer; and a parallelization subsystem configured to provide a variable degree of parallelization to the input layer, at least one hidden layer, and output layer. In a particular case, the architecture includes a back-propagation subsystem that is configured to adjust weights in the scalable artificial neural network in accordance with the variable degree of parallelization. Systems and methods are also provided for selecting an appropriate degree of parallelization based on factors such as hardware resources and performance requirements.
Further closest prior art Song USPN 2021/0192358 discloses predicting the actions of, or influences on, agents in environments with multiple agents, in particular for reinforcement learning. In one aspect, a relational forward model (RFM) system receives agent data representing agent actions for each of multiple agents and implements: an encoder graph neural network subsystem to process the agent data as graph data to provide encoded graph data, a recurrent graph neural network subsystem to process the encoded graph data to provide processed graph data, a decoder graph neural network subsystem to decode the processed graph data to provide decoded graph data and an output to provide representation data for node and/or edge attributes of the decoded graph data relating to a predicted action of one or more of the agents. A reinforcement learning system includes the RFM system.
However, none of the prior art discloses “ a data storage configured to store one or more data structures representing interconnected computing units of the neural network, including data fields storing weighted interconnections between the interconnected computing units; a plurality of hardware processors or threads of hardware processors; a parallel processing controller configured for coordinated operation of the plurality of hardware processors or threads of hardware processors such that each functions as a worker agent that is configured to simultaneously interact with a target computing environment for local gradient computation based on a loss determination and to update global network parameters based at least on the local gradient computation to train the neural network through modifications of the weighted interconnections between the interconnected computing units as gradient computation is conducted across a plurality of iterations of the target computing environment; wherein the loss determination includes at least a policy loss term (actor), a value loss term (critic), and a terminal state prediction control loss.”

Relevant Prior Art Directed to State of Art
Moussa USPN 8103606 and Song USPN 2021/0192358 are relevant prior art not applied in the rejection(s) above.  

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665